Citation Nr: 0912643	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  03-03 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




REMAND

The Veteran served on active duty in the military from July 
1997 to July 2001.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  

On his February 2003 hearing election form, as part of his 
substantive appeal (VA Form 9, Appeal to the Board), the 
Veteran requested a hearing at the RO before a Veterans Law 
Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  Records show a hearing was scheduled 
for August 2005, and that a letter was mailed to the Veteran 
the month prior - in July 2005, notifying him of the date, 
time, and location of that hearing.  But the U.S. Postal 
Service returned the letter to the RO because it was 
undeliverable, as there was no such street address as listed.  
And as a result, the Veteran failed to report for the hearing 
on the date it was scheduled to be held.  After further 
review of his claims file, however, it appeared that his July 
2005 hearing notification letter was sent to an incorrect 
address.  The RO mailed the rating decision and statement of 
the case (SOC), as well as the Veteran's supplemental SOC 
(SSOC), to "224-63 64th Avenue," his correct address, but 
mailed the notice of his Travel Board hearing to "224-63 6th 
Avenue," an incorrect address.  See 38 C.F.R. § 19.30(a) (the 
RO must furnish the SOC to an appellant at the address of 
record).  According to his VA examination reports and other 
documents associated with his claims file, the "64th Avenue" 
address listed was the one to use, and he had always received 
correspondence at that address.  On the other hand, the one 
mailing to the "6th Avenue" address was returned to the RO as 
undeliverable.  And as an unfortunate consequence, he did not 
receive timely notice of his August 2005 travel Board hearing 
- which, itself, was justification for his failure to appear 
for the proceeding.



From all accounts, it appeared there was an administrative 
error by the RO in the transcription of the Veteran's address 
when mailing the notice of that hearing, and thus, notice was 
not sent in the regular course of government action.  This, 
in turn, meant the "the presumption of [administrative] 
regularity [that] supports the official acts of public 
officers," Butler v. Principi, 244 F.3d 1337, 1340 (2001), 
did not apply.  See, too, Schoolman v. West, 12 Vet. App. 
307, 310 (1999) ("'clear evidence to the contrary' is 
required to rebut the presumption of regularity, i.e., the 
presumption that the notice was sent in the regular course of 
government action.").  And while the Board acknowledged that 
the Veteran had not contended that he did not actually 
receive that notice of his hearing, the evidence of record 
was still sufficient to rebut the presumption of regularity 
to presume he did.  

Therefore, inasmuch as he should have been provided another 
opportunity for a hearing before deciding his appeal, and 
other compelling reasons, the Board, in December 2005, 
remanded the claim for service connection for right ear 
hearing loss to the RO, via the Appeals Management Center 
(AMC), for additional development and consideration - 
including rescheduling the Veteran for a hearing.  38 C.F.R. 
§ 20.700 (2008).  See also Schoolman, supra.  Quite notably, 
though, even after the AMC rescheduled him for a Travel Board 
hearing to comply with the Board's remand directive, the 
Veteran failed to report for the hearing scheduled for 
December 2007, apparently without explanation or a request to 
reschedule his hearing - although, ultimately, as discussed 
below, this proved to not be the case.  Consequently, based 
on the limited information available at that time, the Board 
deemed his hearing request withdrawn.  38 C.F.R. § 20.704(d).  
Thereafter, on August 19, 2008, the Board considered all 
evidence of record available to it and proceeded to deny the 
Veteran's appeal for service connection for right ear hearing 
loss.  



The Board recently received a large amount of mail from the 
New York RO (NYRO) concerning cases the Board either already 
decided - like this one at hand, or which are here at the 
Board awaiting appellate review.  And, unfortunately, 
although this mail was in the NYRO's custody for quite some 
time, it was not previously associated with the Veterans' 
claims file or considered by the NYRO in adjudicating his 
claim.  This apparently occurred in this instance.  Although 
he submitted important evidence in January 2008, the NYRO 
failed to associate this mail with his claims file by 
immediately forwarding this additional evidence to the Board.

In this regard, prior to the Board issuing the August 19, 
2008 decision denying the Veteran's claim for service 
connection for right ear hearing loss, and concluding that he 
had failed to report for his rescheduled Travel Board 
hearing, he already had submitted a hearing request response 
form and supporting statement to the NYRO, dated in January 
2008.  This form and statement indicated he wanted a 
videoconference hearing instead of a Travel Board hearing.  
The statement also listed a new address, "61 Vincent Place, 
Lynbrook, NY 11563."  He asserted that this address should 
have been previously updated as his address of record, which, 
given the procedural irregularities in this case, the Board 
does not dispute.  It appears the prior notification of his 
Travel Board hearing, scheduled for December 2007, was sent 
to his old address.  And as this additional evidence was 
crucial and pertinent to his appeal insofar as maintaining 
his request for a hearing before the Board, this provided 
grounds for vacating the Board's August 19, 2008 decision.  
The Board did this under separate cover.

Because the Veteran has an outstanding videoconference 
hearing request, the Board is remanding this case to the RO 
via the AMC to reschedule this hearing.



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.	Using his January 2008 statement (hearing election 
form), update the Veteran's address to "61 Vincent 
Place, Lynbrook, NY 11563."  

2.	Then schedule the Veteran for a videoconference 
hearing before a Veterans Law Judge (VLJ) of the Board 
at the earliest available opportunity.  Notify the 
Veteran and his representative of the date, time and 
location of the hearing (using the updated address of 
"61 Vincent Place, Lynbrook, NY 11563").  Put a copy 
of this notification letter in the claims file.  If the 
Veteran changes his mind and elects not to have the 
hearing, or fails to report for it on the date 
scheduled, also document this in his claims file.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002 and Supp. 2007).  



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


